           Case 3:19-cv-01463-VC Document 117 Filed 12/28/20 Page 1 of 4



 1    Fred Norton (SBN 224725)
      Bree Hann (SBN 215695)
 2    Nathan L. Walker (SBN 206128)
      Matthew W. Turetzky (SBN 280997)
 3    THE NORTON LAW FIRM PC
      299 Third Street, Ste 106
 4    Oakland, California 94607
      Telephone: (510) 906-4900
 5    Fax: (510) 906-4910
      fnorton@nortonlaw.com
 6    bhann@nortonlaw.com
      mturetzky@nortonlaw.com
 7
      Attorneys for Plaintiff
 8    TESLA, INC.

 9                               UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                  SAN FRANCISCO DIVISION

12
                                              )
13    TESLA, INC., a Delaware corporation,    )   Case No. 19-cv-01463-VC
                                              )
14            Plaintiff,                      )   JOINT STIPULATION AND [PROPOSED]
                                              )   ORDER TO SHORTEN BRIEFING
15    v.                                      )   SCHEDULE ON PLAINTIFF TESLA,
                                              )   INC.’S MOTION TO EXTEND CASE
16    GUANGZHI CAO, an individual,            )   DEADLINES PURSUANT TO FED. R. CIV.
                                              )   PRO. 16(b)(4) [L.R. CIV. 6-2]
17            Defendant.                      )
                                              )   Dept.: Courtroom 4 – 17th Floor
18                                            )   Judge: Hon. Vince Chhabria
                                              )
19                                            )

20

21

22

23

24

25

26

27

28
     Case No. 19-cv-01463-VC

           JOINT STIPULATION TO SHORTEN BRIEFING ON TESLA’S MOT. TO EXTEND CASE DEADLINES
         Case 3:19-cv-01463-VC Document 117 Filed 12/28/20 Page 2 of 4



 1            Pursuant to Civil Local Rules 6-1(b) and 6-2, the parties to the above-entitled action

 2    jointly submit this Stipulation to Shorten Briefing Schedule on Plaintiff Tesla, Inc.’s Motion to

 3    Extend Case Deadlines Pursuant to Fed. R. Civ. P. 16(b)(4), to be filed on December 23, 2020.

 4    The parties stipulate that Cao shall respond to Tesla’s motion on or before Monday, January 4,

 5    2021. Tesla may not file a reply. After Cao files his response, Tesla’s motion shall be deemed

 6    submitted to be decided on the papers.

 7            WHEREAS, the parties agree that good cause supports the shortening of time for Cao to

 8    respond to Tesla’s Motion to Extend Case Deadlines Pursuant to Fed. R. Civ. P. 16(b)(4)),

 9    including due to the upcoming expert disclosure deadline currently set for January 15, 2021,

10    which Tesla seeks to extend; and

11            WHEREAS, this stipulation is accompanied by a declaration from Tesla’s counsel

12    explaining the reasons for the requested shortening of time, discloses all previous time

13    modifications in the case, and describes the effect the time modification would have on the

14    schedule for the case (none).

15            NOW, THEREFORE, in light of the facts and circumstances described above, IT IS

16    HEREBY STIPULATED by and between the parties, pursuant to Civil L.R. 6-1(b) and 6-2, as

17    follows:

18                1. Defendant Guangzhi Cao’s time to respond to Plaintiff Tesla, Inc.’s Motion to

19                    Extend Case Deadlines is shortened to January 4, 2021.

20                2. Plaintiff’s Tesla, Inc. may not file a reply in support of its motion.

21                3. The parties deem the matter submitted to the Court to be decided on the papers

22                    immediately after Defendant Guangzhi Cao files his opposition.

23                4. The parties shall make themselves available to present oral argument on Tesla’s

24                    motion, if the Court deems a hearing necessary and orders the parties to appear, at

25                    the Court’s regularly scheduled law and motion calendar on Thursday, January 7,

26                    2021, at 10:00 a.m., or at such other time as the Court may require.

27

28
     Case No. 19-cv-01463-VC                            1
         JOINT STIPULATION TO SHORTEN BRIEFING ON TESLA’S MOT. TO EXTEND CASE DEADLINES
Case 3:19-cv-01463-VC Document 117 Filed 12/28/20 Page 3 of 4
         Case 3:19-cv-01463-VC Document 117 Filed 12/28/20 Page 4 of 4



 1                                    DECLARATION OF CONSENT

 2            The undersigned attests, pursuant to Civil L.R. 5-1(i)(3), that concurrence in the filing of

 3    the document has been obtained from the other signatories to this document.

 4
              Date: December 23, 2020               /s/ Fred Norton
 5                                                  Fred Norton
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 19-cv-01463-VC                           3
         JOINT STIPULATION TO SHORTEN BRIEFING ON TESLA’S MOT. TO EXTEND CASE DEADLINES
